Title: From Alexander Hamilton to Thomas Mifflin, 3 December 1792
From: Hamilton, Alexander
To: Mifflin, Thomas



Philadelphia December 3. 1792
Sir

I beg you to accept my thanks, for the perusal of the papers you sent me, which I herewith return.
The extracts from the charges to grand Juries are new to me. The correspondence between Mr. Addison and Mr. Clymer, I had before seen.
While I found cause to regret the nature of the discussion, which had taken place, and could not but think the strictures on the Judicial Authority of the Government of the United States and on the System, which had been adopted under that authority, as not unexceptionable in the Judge of a State Court, I concluded, that to avoid a disclosure of the correspondence, would best comport with that careful cultivation of harmony and good humour, between the General and the particular Governments, and their respective officers, which it is evident is of the greatest importance to the public welfare; and I acted in conformity to this Idea.
How far the same consideration ought to have weight in referrence to the communication, which you mentioned to me, it was your intention to make to the House of Representatives of Pensylvania, or how far there may be considerations of public utility sufficient to overrule any objection which may seem to arise from that source—it is not for me to determine.
With the most perfect respect   I have the honor to be Sir Your most obedient   & most humble servant

Alexander Hamilton
His Excellency Governor Mifflin

